DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-11 are pending.  Claims 1 and 11 have been amended.
Response to Arguments
3.	Applicant has presented amendments to the claims that raise new issues requiring further consideration or search, and also, the amendment changes the scopes of the dependent claims. Accordingly, the claims will not be entered.  
	The Office notes in the interest of compact prosecution, however, that based on a cursory analysis of amended Claim 1, it is likely that at least Claim 1 could still be rejected under the same prior art already relied upon, since Tamegger’s laminate comprises multiple layers, each of said multiple layers having additional layers provided thereon.  For example, a signal conductor layer 138 has an insulating planar element on which a signal conductor foil is attached (paras 0037-0041) and there can be two signal conductor layers, e.g. 138a and 138b (Fig. 6), resulting in at least four layers in just the “signal conductor“ layer configuration.  Broad yet reasonable interpretation of the claimed laminate allows for a number of configurations involving the cooling channel and layer configuration of Tamegger. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729